DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, see pages 10 - 13, filed 11/22/2021, with respect to claims 5, 7, 9, 13 -15, 17,19 , 22, 25 have been fully considered and are persuasive.  The rejection of claims 5, 7, 9, 13 -15, 17,19 , 22, 25 under 35 U.S.C 103 has been withdrawn. 
Applicant argues that the prior art does not teach a second presentation step in which the presentation part executes when the user performs an action indicating that the user cannot understand the first utterance, or when it is predicted that the user will perform an action indicating that the user cannot understand the first utterance” and “wherein the presentation part presents, in the second presentation step, an action indicating that a second personality that is different from a first personality that is a 

4.	Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach a second presentation step in which, when the user performs an action indicating that the user cannot agree with the first utterance after the first utterance, the presentation part presents a second utterance which is a plurality of utterances representing contents with a logic denying contents of the user utterance added to the contents of the first utterance by a plurality of personalities (Amendment, pages 13 – 15).
The examiner disagrees, since Yuichiro et al. disclose “in the interaction location 12 of the robot interaction system 10 of this embodiment, there are a i robot R i and a 2 robot R 2 and a person H1.  However, the number of robots may be 3 or more, and the number of persons 2 may be 2 or more… a person can continue to listen to an interaction while partially understanding or agreeing, even if his or her interaction between others observes or agrees with his or her interaction. To make a person feel a sense of interaction with a person by making a ** of another robot in the field of the dialogue, making the ** robot speak an appropriate reply to the utterance of the robot, I. e., causing the robot to interact with each other, thereby avoiding a failure and allowing a person to hear the interaction between the robots… Under the 1 raw (b 1} of part (B), there is a script of condition 1, condition 2, and condition 3, which specifies that when a person H speaks against an inquiry from a robot R of a 1 row (b 1}, a robot is next speaking, and then the content (response 2) of the robot's utterance changes according to the condition (3 or more robots interact to each other after the person partially understanding or agreeing to an utterance is equivalent to present a second utterance which is a plurality of utterances representing contents with a logic denying contents of the user utterance added to the contents of the first utterance by a plurality of personalities, paragraphs 22, 25, 68 – 72, see also example of paragraph 71).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 6, 8, 10, 16, 18, 20, 21, 23, 24, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuichiro et al. (US JP 2016133557).
As per claim 6, Yuichiro et al. teach a dialogue method carried out by a dialogue system that conducts a dialogue with a user, the dialogue method comprising:
a first presentation step in which a presentation part that presents a first utterance which is a certain utterance; a second presentation step in which, when the user performs an action indicating that the user cannot agree with the first utterance after the first utterance, the presentation part presents a second utterance which is a plurality of utterances representing contents with a logic denying contents of the user 
inquiries (requests for questions and agreements) to the person H are clearly
distinguished. The flag for this purpose is "Question flag Fah ( FLAG_ASK_HUMAN )" in the embodiment… condition 3, which specifies that when a person H speaks against an inquiry from a robot R of a 1 row (b 1), a robot is next speaking, and then the content (response) of the robot's utterance changes according to the condition”; paragraphs 22, 25, 62 – 72, see also fig.6).

	As per claim 8, Yuichiro et al. teach a dialogue system that conducts a dialogue with a user, the dialogue system comprising:
decide a first utterance which is a certain utterance and a second utterance which is a plurality of utterances representing contents with a logic denying contents of the user utterance added to the contents of the utterance; and present the first utterance and the second utterance by a plurality personalities when the user performs an action indicating that the user cannot agree with the first utterance after the first utterance (“robots R interact with each other and a part (time zone) where the robot R makes inquiries (requests for questions and agreements) to the person H are clearly
distinguished. The flag for this purpose is "Question flag Fah ( FLAG_ASK_HUMAN )" in the embodiment… condition 3, which specifies that when a person H speaks against an inquiry from a robot R of a 1 row (b 1), a robot is next speaking, and then the content (response) of the robot's utterance changes according to the condition”; paragraphs 22, 25, 62 – 72, see also fig.6).

	As per claim 10, Yuichiro et al. teach a dialogue apparatus that decides an utterance presented by a dialogue system that at least presents the utterance, the dialogue apparatus comprising processing circuitry configured to decide:
a first utterance which is a certain utterance and a second utterance which is a plurality of utterances representing contents with a logic denying contents of the user utterance added to the contents of the utterance; to be presented by a plurality of personalities when the user performs an action indicating that the user cannot agree with the first utterance after the first utterance (“robots R interact with each other and a part (time zone) where the robot R makes inquiries (requests for questions and agreements) to the person H are clearly distinguished. The flag for this purpose is "Question flag Fah ( FLAG_ASK_HUMAN )" in the embodiment… condition 3, which specifies that when a person H speaks against an inquiry from a robot R of a 1 row (b 1), a robot is next speaking, and then the content (response) of the robot's utterance changes according to the condition”; paragraphs 22, 25, 62 – 72, see also fig.6).

As per claim 16, Yuichiro et al. teach a dialogue method carried out by a dialogue system that conducts a dialogue with a user, the dialogue method comprising:
a first presentation step in which a presentation part that presents a first utterance which is a certain utterance; a second presentation step in which, when the user performs an action indicating that the user cannot agree with the first utterance after the first utterance, the presentation part presents a second utterance representing contents with a logic denying contents of the user utterance added to the contents of the 
distinguished. The flag for this purpose is "Question flag Fah ( FLAG_ASK_HUMAN )" in the embodiment… condition 3, which specifies that when a person H speaks against an inquiry from a robot R of a 1 row (b 1), a robot is next speaking, and then the content (response) of the robot's utterance changes according to the condition”; paragraphs 22,  25, 62 – 72, see also fig.6).

As per claim 18, Yuichiro et al. teach a dialogue system that conducts a dialogue with a user, the dialogue system comprising processing circuitry configured to:
decide a first utterance which is a certain utterance and a second utterance representing contents with a logic denying contents of the user utterance added to the contents of the utterance; and present the first utterance and the second utterance by a plurality personalities when the user performs an action indicating that the user cannot agree with the first utterance after the first utterance (“robots R interact with each other and a part (time zone) where the robot R makes inquiries (requests for questions and agreements) to the person H are clearly distinguished. The flag for this purpose is "Question flag Fah ( FLAG_ASK_HUMAN )" in the embodiment… condition 3, which specifies that when a person H speaks against an inquiry from a robot R of a 1 row (b 1), a robot is next speaking, and then the content (response) of the robot's utterance changes according to the condition”; paragraphs 22, 25, 62 – 72, see also fig.6).


a first utterance which is a certain utterance; and a second utterance representing contents with a logic denying contents of the user utterance added to the contents of the utterance; to be presented by a plurality of personalities when the user performs an action indicating that the user cannot agree with the first utterance after the first utterance (“robots R interact with each other and a part (time zone) where the robot R makes inquiries (requests for questions and agreements) to the person H are clearly distinguished. The flag for this purpose is "Question flag Fah ( FLAG_ASK_HUMAN )" in the embodiment… condition 3, which specifies that when a person H speaks against an inquiry from a robot R of a 1 row (b 1), a robot is next speaking, and then the content (response) of the robot's utterance changes according to the condition”; paragraphs 22, 25, 62 – 72, see also fig.6).

As per claims 21, 23, 24, 26, Yuichiro et al. further disclose anon-transitory computer-readable recording medium having a program recorded thereon for causing a computer to execute each step of a dialogue method/apparatus (paragraph 31).

Allowable Subject Matter
7.	Claims 5, 7, 9, 13 -15, 17,19 , 22, 25 are allowed over the prior art made of record.

the presentation part presents, in the third presentation step, a second utterance which is at least one utterance resulting from paraphrasing contents of the first utterance to the second personality by the first personality.

Conclusion 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658